Citation Nr: 1629888	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected bipolar disorder with posttraumatic stress disorder (PTSD) prior to April 3, 2015, and in excess of 70 percent thereafter.  


REPRESENTATION

Veteran represented by:	Agnes S. Wladyka, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from September 2002 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in March 2015.


FINDINGS OF FACT

1.  Prior to April 3, 2015, the Veteran's bipolar disorder with PTSD resulted in no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Beginning April 3, 2015, the Veteran's bipolar disorder with PTSD resulted in occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Prior to April 3, 3015, the criteria for an initial disability rating in excess of 30 percent for bipolar disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9432 (2015).  

2.  Beginning April 3, 2015, the criteria for an initial disability rating in excess of 70 percent for bipolar disorder with PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.130, Diagnostic Code 9432.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional notice under 38 U.S.C.A. § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so  any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service personnel records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  Together with the other evidence of record the Board has sufficient evidence to render a decision at  this time.  Of note, the Veteran does not regularly seek treatment for psychological symptoms outside of medication management.  The Board notes that the Veteran's service treatment records are not on file, but finds that the Veteran is not prejudiced by this as service connection for bipolar disorder has already been established, and at issue is whether the Veteran is entitled to a higher disability rating since separating from service in July 2010.  Neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that   has not yet been obtained.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also notes that actions requested in the prior remand have been undertaken.  In, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
The Board also notes that actions requested in the prior Remand have been undertaken.  Indeed, the Veteran's update VA treatment records have been obtained, an additional VA examination and opinion was obtained, and the RO readjudicated the issue of an increased disability rating for bipolar disorder before the case was returned to the Board.  Accordingly, the Board finds that there has been substantial compliance with the prior Remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity,       and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during the periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather  than solely on an examiner's assessment of the level of disability at the moment       of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may  not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF   score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of  the DSM (DSM-5).  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected bipolar disorder has been rated under the provisions of a General Rating Formula for Mental Disorders, which provides:

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work   and social relationships.  Id.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the  ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes            or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives,      own occupation, or own name.  Id.

By way of history, the Veteran was initially granted entitlement to service connection for bipolar disorder in January 2012, with a 30 percent disability rating effective July 14, 2010.  In an October 2015 rating decision, this disability rating was amended to include PTSD and raised to 70 percent effective April 3, 2015.  The Veteran has argued that he is entitled to a higher disability rating for his service-connected bipolar disorder with PTSD.    

A.  Prior to April 3, 2015

The Veteran has received ongoing treatment through VA, but he has not had any mental health counseling.  Much of his mental health treatment has been medication management for his symptoms.  

In May 2010 while the Veteran was in service he was hospitalized for his bipolar symptoms and alcohol abuse, and at admission his GAF score was 30.  He was discharged once his condition was stabilized, and he separated from service two months later.  In July 2011 the Veteran went to VA to establish treatment, and he reported that he was not sleeping well and that he was feeling anxious and had nightmares.  At that time he was alert and oriented to person, place and time but was rude.  Psychological assessment was listed as being positive for suicidal ideation, homicidal ideation, auditory and visual hallucination.  He was noted to be anxious but cooperative.  He refused to be seen in the emergency department and left in no acute distress.  He noted that he had not been taking his medication for the past year.  

A report from August 2011 noted the Veteran was not currently flagged as high risk for suicide and had not had suicidal ideation, threats of self-harm behavior within the past 30 days.  At that time he denied severe emotional distress, severe anxiety, panic symptoms, suicidal ideation, homicidal ideation, and hallucinations.  He did endorse insomnia and obsessionality.  His mood was neutral with congruent affect, and speech was spontaneous, understandable and goal directed.  Subsequent treatment records note findings and symptomatology consistent with the August 2011 note.  In November 2011 mental status examination noted good eye contact, cooperative behavior but seemed to be in a hurry and irritable.  His mood was described as good and affect was full and congruent with mood.  His speech was coherent and fluent   but slightly pressured.  Thought process was linear, goal directed and coherent.  He denied suicidal and homicidal ideation and denied hallucinations.  Impulse control, insight and judgment were listed as fair.  He was assigned a GAF score was 55.  

The Veteran first underwent VA examination in connection with his claim in   January 2012.  During the examination the Veteran reported that he had a supportive immediate family and that he was close with his girlfriend.  He reported that he was attending a county college and that he was working two part time jobs.  The VA examiner opined that the Veteran had occupational and social impairment due to   mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  At the time he was assigned a GAF score of 68, and the VA examiner noted that most of the Veteran's mental health symptoms were stabilized by medication and that he presented with no obvious symptoms.  

When the Veteran returned to VA for treatment his mental status examination was normal and he had a good mood and normal thought process.  His insight and judgment were fair and he was given a GAF score of 60.  When the Veteran returned for medication management in April 2013 he reported being in mild distress and had an irritable mood, but his thought process was normal and his memory was good.  He was assigned a GAF score of 65.  The Veteran had few symptom flare-ups, and in February 2015 when the Veteran went for mental health treatment he reported having an anxious mood but his attitude was pleasant and he had normal thought content and processing and fair insight and judgment.  There were no symptom exacerbations for the remainder of the period.  

As it pertains to social functioning, the record shows that the Veteran is close with his immediate family, including his two siblings.  He reported having a girlfriend who was very supportive of him, and he indicated that he had many acquaintances from his position working at a bar.  The Veteran appeared to be able to relate well with    his treatment providers, and his insight and judgment were consistently fair.  As it pertains to occupational functioning, throughout this period the Veteran had two part time jobs and he was attending county college.  There is nothing to suggest that he was precluded from working or attending school due to mental health deficits.  The Veteran's GAF scores were mostly in the 60's, indicating symptoms ranging from transient to mild in severity.  

Overall, the Board finds that the Veteran's symptoms were consistent with functional impairment described in a 30 percent disability rating.  In this case, the Veteran did occasionally described having symptoms of depression and anxiety, but both are specifically contemplated in the currently assigned 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9432.  Once the Veteran separated from service,  the remainder of this period was marked by medication management.  There were       no instances of emergency room visits or inpatient hospitalizations for mental health symptoms.  Despite the Veteran's contentions of mental health symptomatology,        the VA examiner noted that the Veteran presented with no obvious symptoms, and    that he appeared to be stabilized with medication.  Although a July 2011 psychology  status revealed positive responses to suicidal ideation, homicidal ideation, and hallucinations, the same review a month later revealed the Veteran denying such symptoms, and continuing to deny such symptoms thereafter.  The reaction of the clinician in allowing the Veteran to leave and noting him to be in no acute distress further raises a question as to the validity of the response provided and suggests the positive response (indicated by a "+" versus a "-") may have been a typographical error.  In sum, the Board affords that entry little probative weight when compared with the other contemporaneous treatment records.  Moreover, the GAF scores assigned during the period in question reflect the clinicians' conclusions that the Veteran's disability picture was moderately disabling.  Accordingly, the Board finds that the preponderance of the evidence reflects a disability picture consistent with a 30 percent evaluation.

The Board has considered the benefit of the doubt doctrine.  However, because the evidence is against a finding of functional impairment comparable to occupational and social impairment with reduced reliability and productivity the assignment of a disability rating in excess of 30 percent for bipolar disorder prior to April 3, 2015,     is not warranted.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Beginning April 3, 2015

In April 2015 the Veteran again underwent VA examination in connection with his claim, and at the time he reported more symptoms of mania and mood volatility.  He asserted that while he had a supportive family, their relationship had been strained by his angry outbursts and emotional detachment; he also reported being arrested for assaulting one of his brothers.  Moreover, the Veteran reported that he had a good relationship with his fiancée but that she had to "walk on egg shells" because he would get angry and break things around the house.  The Veteran reported that he isolated himself from others sometimes, but that he had two acquaintances who were veterans. He reported having no other hobbies other than caring for his animals.  The VA examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The following month the Veteran again underwent VA examination and at the time the Veteran reported that he often became overwhelmed, experienced racing thoughts, and had sleep difficulties.  He asserted that his relationship with his fiancée could be strained at times because he became moody.  The Veteran noted that when he became depressed he was unable to take care of his hygiene and spent most of his time in bed.  The VA examiner noted that the Veteran's social functioning appeared to be impaired based on the Veteran's report of not leaving his house for weeks at a time, and that he had no friends or hobbies.  When describing his occupation, the Veteran reported that he was attending county college to become a paramedic and during his training he began having panic attacks and had difficulty paying attention.  The VA examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran continued to receive medication management through VA, although there was some evidence of missed treatment appointments.  In May 2016 the Veteran went to the hospital reporting having chest pain and anxiety symptoms, and he was admitted for stabilization and discharged soon afterwards with medication.  

Based on the VA examinations and treatment notes, as well as the Veteran's lay statements, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9432.  The evidence demonstrates that the Veteran's bipolar disorder was manifested during this period by a depressed mood, anxiety, poor concentration, trouble sleeping, difficulty with social and work relationships, and irritability.  Both VA examiners opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, in giving the Veteran the benefit of the doubt based on his continued mental health difficulties despite ongoing medication management, the Board concludes that the evidence more nearly approximates the criteria for a disability rating of 70 percent beginning April 3,  2015.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.  

Here, however, the evidence does not show total occupational and social impairment at any time during the pendency of the appeal, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran does have deficiencies in social relationships, he has been in a relationship with the same woman for several years and he has a supportive family.    He reported having two acquaintances who are also veterans.  The Board notes that    the Veteran has had some panic attacks and thoughts of self-harm, but he has had no inpatient hospitalizations during this period.  The examination reports and treatment notes show a relatively normal thought process, with normal memory and fair insight and judgment.  The Board notes that the Veteran was working as a private investigator for at least part of the period on appeal.    

The Board has considered the benefit of the doubt doctrine.  However, because        it has not been established that the Veteran has a total occupational and social  impairment, the Board finds the preponderance of the evidence is against the assignment of a 100 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Hart, 21 Vet. App. 505; Gilbert, 1 Vet. App. 49.  

Other Considerations

The Board has considered whether the Veteran's disability presents an exceptional     or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Indeed, the rating criteria for psychiatric disabilities explicitly contemplate employment impairment.  Moreover, the symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111. As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional effects that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in January 2016 the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), with an effective date of April 3, 2015.  The Veteran has not contested the effective date for this award, and therefore the issue is moot.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected bipolar disorder with PTSD prior to April 3, 2015, and in excess of 70 percent thereafter is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


